Beasley, Judge,
dissenting.
Other than presence in an apartment living room with four idults, a toddler and a baby when cocaine was being packaged into small quantities, the only evidence that defendants were parties to ;he crime of possession of cocaine with intent to distribute was non->robative hearsay. It was the officer’s testimony that he had informa-ion from a confidential informant that led him to believe they were ‘involved” in Harris’ business of selling cocaine, i.e., that they “were unning the drugs ... for Mr. Harris.” Because it is inadmissible íearsay, Hart v. State, 174 Ga. App. 134 (1) (329 SE2d 178) (1985), it nust be discounted and what is left, considered.
The one defendant who testified said they were watching television and he was unaware of the cocaine. He stated that it did not Hrrive while he was present. Even if the factfinder disbelieved these Statements and found that the defendant was not speaking the truth Hi these respects, this fact together with what was admissible evidence of guilt, was insufficient to find commission of the acts “beyond fl reasonable doubt.” OCGA § 15-11-33 (c). Knowledge of the presence *180of, and activity surrounding, the cocaine, and even approval of it which does not amount to encouragement, is not sufficient. Ridgeway v. State, 187 Ga. App. 381, 382 (370 SE2d 216) (1988), applies this and other principles relevant to this case. See also Edwards v. State, 194 Ga. App. 571, 573 (4) (391 SE2d 137) (1990).
Decided March 15, 1991.
Ronnie K. Batchelor, for appellants.
Phyllis Miller, Solicitor, for appellee.